Citation Nr: 0930399	
Decision Date: 08/13/09    Archive Date: 08/19/09

DOCKET NO.  96-23 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for residuals of a neck injury for the period prior to 
September 23, 2002.  

2.  Entitlement to an initial staged (separate) disability 
rating in excess of 30 percent for orthopedic residuals of a 
neck injury from September 23, 2002.

3.  Entitlement to an initial staged (separate) disability 
rating in excess of 20 percent for neurologic residuals of a 
neck injury from September 23, 2002.


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney at 
Law


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The Veteran had active service from June 1983 until June 
1987.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 1996 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Cleveland, 
Ohio.

Service connection was initially granted for residuals of a 
neck injury in a February 1996 Board decision.  A March 1996 
rating action implemented the Board decision and assigned a 
10 percent evaluation effective April 17, 1990.  The Veteran 
disagreed both with the rating percentage and the effective 
date, and an appeal was initiated.  Those issues ultimately 
came before the Board in December 1997.  At that time, the 
Board denied the Veteran's claim for an effective date prior 
to April 17, 1990 for the grant of service connection for 
residuals of a neck injury.  The December 1997 Board decision 
also denied the Veteran's claim for a rating in excess of 10 
percent for residuals of a neck injury prior to April 10, 
1996, and a claim for a rating in excess of 30 percent for 
residuals of a neck disability (from April 10, 1996).  

The Veteran appealed the Board's December 1997 decision to 
the Court of Appeals for Veterans Claims (Court).  In a July 
1999 Order, the Court vacated the denials for an increased 
rating and remanded those claims to the Board.  However, the 
July 1999 Order dismissed the Veteran's appeal of entitlement 
to an effective date prior to April 17, 1990, for the grant 
of service connection for residuals of a neck injury.

Following the July 1999 Court Order, the increased ratings 
issues returned to the Board in February 2000.  At that time, 
a remand was ordered to accomplish development.  Following 
such development, the matters again came before the Board in 
June 2002.  At that time, the Board granted the Veteran an 
initial rating of 30 percent for his neck disability, 
effective back to the date of service connection, April 17, 
1990.  The Board denied the Veteran's claim for an initial 
rating in excess of 30 percent.

The Veteran appealed the June 2002 Board decision.  In a May 
2003 Order, the Court granted a May 2003 Joint Motion for 
Remand and vacated the Board's June 2002 decision to the 
extent that it denied (1) an initial rating in excess of 30 
percent for residuals of a neck injury for the period prior 
to April 17, 1990; and (2) denied an initial rating in excess 
of 30 percent for residuals of a neck injury.  The Board 
notes that the May 2003 Court Order, to the extent it 
remanded for adjudication of a claim for an initial rating in 
excess of 30 percent prior to April 17, 1990, is inconsistent 
with the July 1999 Court Order.  Indeed, the Veteran's appeal 
of the Board's December 1997 denial of an effective date 
prior to April 17, 1990 for the grant of service connection 
for residuals of a neck injury was dismissed by the July 1999 
Court Order.  Accordingly, the Board's December 1997 denial 
of an effective date prior to April 17, 1990 for the grant of 
service connection for residuals of a neck injury is final, 
and may not be overturned absent a finding of clear and 
unmistakable error, which the Veteran has not alleged. See 38 
U.S.C.A. 7104 (West 2002 & Supp. 2007); 38 C.F.R. 20.1100 
(2008).  Since the May 2003 Court Order's remand for 
adjudication of a claim for an initial rating in excess of 30 
percent prior to April 17, 1990, is inconsistent with the 
July 1999 Court Order, which upheld the denial of an 
effective date prior to April 17, 1990 for entitlement to 
service connection for residuals of a neck injury, the issues 
on appeal are as stated on the cover page of this decision.

In November 2003, the Board remanded the issue for additional 
development.  The case was again before the Board for 
appellate consideration.  In January 2006, the Board issued a 
decision regarding the issues on appeal, to include granting, 
from September 23, 2002, a separate 30 percent evaluation for 
the Veteran's orthopedic residuals of a neck injury and a 
separate 20 percent evaluation for the Veteran's neurologic 
residuals of a neck injury.  The Veteran appealed the Board's 
January 2006 decision to the United States Court of Appeals 
for Veterans Claims (Court).  In a March 2008 Memorandum 
Decision, the Court vacated the portion of the Board's 
January 2006 decision which denied an increased initial 
rating in excess of 30 percent for residuals of a neck injury 
prior to September 23, 2002, and denied separate ratings in 
excess of 30 percent for orthopedic residuals of a neck 
injury and in excess of 20 percent for neurologic residuals 
of a neck injury from September 23, 2002.  The Court remanded 
the matter to the Board for action consistent with the 
decision.  The portion of the Board's decision granting 
increased ratings for the Veteran's service-connected 
orthopedic and neurological residuals of a neck injury were 
left intact.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).

Unfortunately, in order to comply with the Court's Order, 
further development of the evidence is required before the 
Board can adjudicate the Veteran's pending claims of 
entitlement to increased disability ratings for residuals of 
a neck injury.  So, regrettably, these claims are being 
remanded to the RO via the Appeals Management Center (AMC).  
VA will notify him if further action is required on his part.


REMAND

The Board notes that the Court, in its March 2008 decision, 
found that the Board failed to adequately consider 
neurological symptomatology for the period prior to September 
23, 2002, and that the Veteran may be entitled to a separate 
disability rating for his neurological manifestations under 
38 C.F.R. § 4.71a, Diagnostic Code 5293 for that period.  
However, the Board finds that the medical evidence of record 
is incomplete, and that additional VA medical records must be 
obtained in order to comply with the Court's March 2008 
decision.  In this regard, the Board notes that the Veteran 
was provided an EMG contemporaneous to his May 1995 VA 
examination.  However, the EMG report has not been associated 
with his claims file.  In addition, the Board observes that 
the Veteran reported at his April 1996 VA examination that he 
was treated for his neck by a private neurosurgeon (Dr. H.M.) 
at Miami Valley Hospital in 1990 or 1991.  Further, on VA 
examination in May 1995, it was noted that the Veteran had 
been evaluated by a private neurosurgeon over the past 
several years.  Although the record contains a statement from 
H.M., M.D., dated in June 1995, there is no indication in the 
claims file that the RO sought these treatment records.  
These records may contain important medical evidence or 
confirmation of the Veteran's assertions.  

VA must make a "reasonable effort" to obtain these and 
other relevant records.  If the RO did make a reasonable 
effort to obtain all of the Veteran's VA medical treatment 
records, but they were unavailable, there is no specific 
indication in the file that these records do not exist or 
that further attempts to obtain them would be futile.  
See 38 U.S.C.A. § 5103A(b) (West 2002 & Supp. 2007).  As VA 
has a duty to request all available and relevant records from 
Federal agencies, including VA medical records, another 
search must be made for any additional VA medical records 
that might be available for consideration in this appeal.  
See 38 C.F.R. § 3.159(c)(2), (c)(3) (2008).  See also Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Furthermore, the Board acknowledges that the Veteran 
underwent a VA examination in July 2004.  A copy of that 
examination report is associated with his claims file.  
Nevertheless, the Veteran contends that his orthopedic and 
neurologic residuals of a neck injury are worse than 
currently evaluated.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); see, too, Allday v. Brown, 7 Vet. App. 517, 526 
(1995).  In this regard, it is noted that the Court, in Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991), stated that the 
fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical 
examination, one that takes into account the records of prior 
medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one.  

As such, in order to effectively evaluate the Veteran's 
service-connected orthopedic and neurological residuals of a 
neck injury, for the period from September 23, 2002, more 
recent objective characterizations of the conditions and 
their associated symptomatology are required.  See Fenderson 
v. West, 12 Vet. App. 119, 125-26 (1999) (when the veteran 
appeals the initial rating assigned for his disability, just 
after establishing his entitlement to service connection for 
it, VA must consider his claim in this context - which 
includes determining whether he is entitled to a "staged" 
rating to compensate him for times since the effective date 
of his award when his disability may have been more severe 
than at other times during the pendency of his appeal).  

Therefore, the Board finds that additional clinical 
assessment and medical opinion is needed to adequately 
address the Veteran's claims of entitlement to initial staged 
disability ratings for orthopedic and neurologic residuals of 
a neck injury.  See McLendon v. Nicholson, 20 Vet. App. 79, 
83-86 (2006).  See also 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. 
§ 3.159(c)(4) (VA has an affirmative duty to obtain an 
examination of the claimant at VA health-care facilities if 
the evidence of record does not contain adequate evidence to 
decide a claim).  VA adjudicators may consider only 
independent medical evidence to support their findings; they 
may not rely on their own unsubstantiated medical 
conclusions.  If the medical evidence of record is 
insufficient, VA is always free to supplement the record by 
seeking an advisory opinion, or ordering a medical 
examination to support its ultimate conclusions.  See Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).  

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  Obtain complete records of the 
Veteran's treatment at the VA Medical 
Center in Dayton, Ohio from 1990 to the 
present, to include a May 1995 EMG 
report.  Also, after obtaining necessary 
authorization from the Veteran, contact 
H.M., M.D. and request all records of 
treatment of the Veteran from 1990 to 
date.  If any of these records are 
unavailable, simply do not exist, or 
further attempts to obtain them would be 
futile, document this in the claims file.  
See 38 U.S.C.A. § 5103A(b).  

2.  Schedule the Veteran for another VA 
examination to ascertain the current 
severity and all manifestations of his 
service-connected orthopedic and 
neurological residuals of a neck injury.

Conduct all testing and evaluation needed 
to make this determination.  The claims 
file must be made available to the 
examiner for review in connection with 
the examination.  The examiner should be 
provided a full copy of this remand, and 
he or she is asked to indicate that he or 
she has reviewed the claims folder.  

The examiner must identify the specific 
orthopedic and neurologic manifestations 
of his residuals of a neck injury.  The 
examiner also should comment on the 
Veteran's current level of social and 
occupational impairment and functioning 
due to his residuals of a neck injury.

The examiner should review the results of 
any testing prior to completion of the 
report and should detail the Veteran's 
complaints and clinical findings, 
clinically correlating his complaints and 
findings to each diagnosed disorder.  

Any indications that the Veteran's 
complaints or other symptomatology are 
not in accord with the objective findings 
on examination, should be directly 
addressed and discussed in the 
examination report.  Please also discuss 
the rationale of all opinions provided.  

3.  Thereafter, readjudicate the issues 
of entitlement to increased disability 
ratings for residuals of a neck injury on 
appeal.  If the benefits sought are not 
granted, issue a supplemental statement 
of the case and afford the appellant and 
his representative an appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, as 
warranted.

The purpose of this remand is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case either favorable or unfavorable at 
this time.  No action is required of the Veteran until he is 
notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2008).





